            Case 6:20-cr-10007-EFM Document 1 Filed 01/28/20 Page 1 of 2




            UNITED STATES DISTRICT COURT
                                  District of Kansas
UNITED STATES OF AMERICA,                             FILED UNDER SEAL

                     Plaintiff,
                                               CASE NO. 6:20-cr-10007-EFM
       v.

KELLY L. GROUNDS,

                     Defendant.

                              INDICTMENT

THE GRAND JURY CHARGES:

                                         COUNT 1

                              Sex Trafficking of a Minor
                            18 U.S.C. §1591(a)(1) and (b)(2)

       On or about September 21, 2019, and continuing through September 25, 2019, in

the District of Kansas, the defendant,

                                  KELLY L. GROUNDS,

knowingly recruited, enticed, harbored, transported, provided, obtained, advertised, and

maintained a person under 18 years of age, Minor Victim 1 (born in 2002), knowing and

in reckless disregard of the fact, and having had reasonable opportunity to observe, that

Minor Victim 1 had not attained the age of 18 years and would be caused to engage in a

commercial sex act, and did so in and affecting interstate and foreign commerce, in
         Case 6:20-cr-10007-EFM Document 1 Filed 01/28/20 Page 2 of 2




violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(2).



                                          A TRUE BILL.

January 28, 2020                          /s/ Foreperson
DATE                                      FOREPERSON OF THE GRAND JURY


/s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
Stephen.McAllister@usdoj.gov




                            It is requested that trial be held in
                                    WICHITA, Kansas




                                             2
